DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group II, claims 10-19, in the reply filed on 02/24/2022 is acknowledged.

Claim Status
Claims 1-19 are pending in this US patent application. Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/24/2022.
Claims 10-19 are currently under examination and were examined on their merits.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/510455, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘455 provisional is not in English, and so it is impossible for the Examiner to determine whether the instant claims have support in the ‘455 document. As such, the claims receive the benefit of the filing date of the parent PCT application, which is 05/21/2018.

Drawings
The drawings are objected to for containing color. Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Information Disclosure Statement
The information disclosure statements filed in this application on 11/21/2019 and 05/27/2020 have been received and considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application 2010/0172940 filed by Petrella, published 07/08/2010.

Petrella teaches the combined use of hyaluronic acid and botulinum toxin in the treatment of soft tissue injury in animals and humans (see entire document, including page 1, paragraph 0002; cf. claim 1 [“…a pharmaceutical composition comprising hyaluronic acid…and botulinum toxin”]). The soft tissue injury may be an acute or chronic injury involving any soft tissue, including the ligaments and tendons involved with the foot or plantar fascia (page 3, paragraph 0044; cf. claim 10 [“A method of treating foot pain in a subject, comprising administering to a subject in need thereof”]). The combination of HA and botulinum toxin provides pain relief (page 3, paragraph 0038; cf. claim 10 [“…foot pain”]). The HA and botulinum toxin are administered peri-articularly, peri-ligamentously, and/or peri-musculotendinously to the injured soft tissue, which is generally a subcutaneous injection (page 3, paragraph 0046; cf. claim 11). The 

However, Petrella does not explicitly teach the administration of the composition comprising HA and botulinum toxin to a patient for the treatment of foot pain or the botulinum toxin unit range recited in instant claim 14.

While Petrella does not explicitly teach the administration of the composition comprising HA and botulinum toxin to a patient for the treatment of foot pain, it would have been obvious to one of ordinary skill in the art to do so because Petrella teaches that a composition comprising HA and botulinum toxin can be administered for the treatment of soft tissue injuries, including those in the foot and plantar fascia, and that the composition provides pain relief. One of ordinary skill in the art would have a reasonable expectation that administering the composition of Petrella to a subject with 
Petrella does not explicitly teach an amount of botulinum toxin that falls within the range recited in instant claim 14, given that most of Petrella’s amounts are recited in units of U/kg instead of the U recited in claim 14. However, as discussed above, Petrella teaches that the dose of botulinum toxin to be administered depends on a variety of factors, including the size of the soft tissue, the severity of the injury, and the type/source of the botulinum toxin. As such, the instantly claimed amount would be within the realm of routine experimentation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal amounts of botulinum toxin to administer because the amount of botulinum toxin administered is an art-recognized, result-effective variable known to affect the ability of the HA/botulinum toxin composition to treat soft tissue injury, which would have been optimized in the pharmaceutical art to provide the desired treatment to the patient.
Therefore, claims 10-18 are rendered obvious by Petrella and are rejected under 35 U.S.C. 103.

Claims 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application 2010/0172940 filed by Petrella, published 07/08/2010, in view of Huang et al., J. Rehabil. Med. 42: 136-140 (2010; cited on the IDS filed 11/21/2019), and Kumai et al., J. Orthop. Sci. 19: 603-611 (2014; cited on the IDS filed 11/21/2019).

As discussed above, claims 10-18 are rendered obvious by Petrella. However, Petrella does not teach that the soft tissue injury of the plantar fascia is plantar fasciitis as recited in instant claim 19.

Huang teaches that the injection of botulinum toxin type A into the plantar fascia of patients with plantar fasciitis results in the treatment of the foot pain associated with plantar fasciitis (see entire document, including page 136, left column, paragraphs 1-5; cf. claim 19).

Kumai teaches that HA injection provides relief of pain in plantar fasciitis (see entire document, including page 603, right column, paragraph 3; cf. claim 19).

While Petrella does not teach that the soft tissue injury of the plantar fascia treated by the injection of botulinum toxin and HA is plantar fasciitis, it would have been obvious to one of ordinary skill in the art to treat plantar fasciitis with the method of Petrella because plantar fasciitis is a soft tissue injury that Huang and Kumai teach can be treated by the injection of botulinum toxin and HA, respectively. One of ordinary skill in the art would have a reasonable expectation that treating a patient with plantar 
Therefore, claims 10-19 are rendered obvious by Petrella in view of Huang and Kumai and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        03/08/2022